Title: From James Madison to John Cotton Smith, 6 February 1806
From: Madison, James
To: Smith, John Cotton


                    
                        Sir.
                        Department of State February 6th. 1806.
                    
                    In answer to your letter of the 20th. ultimo, I have the honor to state that there is in this Department no material additional evidence illustrative of the case of Mr. Cotton. That he dispatched his Vessel to Tunis, with a cargo belonging to the United States, in fulfillment of the stipulations with its Bey, and that she was detained by the government of Tunis, without a sufficient compensation, are undoubted facts. The 12 Article of the Treaty with Tunis, stipulates “that in case the government shall have need of an American, Vessel it shall cause it to be freighted, and then a suitable freight shall be paid to the Captain agreeably to the intention of the government, and the Captain shall not refuse it”—the true sense of which does not appear to imply, that the Govt. of the UStates is to make up any deficiency in the allowance of freight, to a Citizen, by the Govt. of Tunis; and there is the less reason for such an indemnification, as the treaty being public, it is to be presumed that those who send their Vessels thither, have contemplated the injury they may sustain from the exercise of the privilege stipulated. By this remark however, which is founded in a considera⟨tion⟩ strictly legal, it is

not intended to repress any favorable inclination of the Committee towards the memorialist, derived from the hardship of his case, & the peculiarity of its circumstances. I am &c.
                    
                        James Madison.
                    
                